Citation Nr: 1725975	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-02 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for a low back disorder.
      

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to October 1985.
 
This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an application to reopen a previously denied claim for service connection for a low back disorder.

A Board hearing was held in December 2015; a transcript of which is of record. 

In February 2016, the Board reopened the service connection low back disorder claim, and remanded the Veteran's appeal for further development.  The matter has since been returned to the Board.


FINDINGS OF FACT

The Veteran, without good cause, failed to report for VA examinations in November 2016, scheduled in conjunction with a reopened claim of entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

The reopened claim for service connection for a low back disorder must be denied due to the Veteran's failure to report for a scheduled VA examination.  38 U.S.C.A. §1110, 1131, 5107 (West 2014); 38 C.F.R. §3.159, 3.303, 3.655(b) (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, in the February 2016 decision, the Board reopened the issue of entitlement to service connection for a low back disorder and remanded the reopened claim for additional development, to include scheduling a VA examination to assess the etiology of the low back disorder.

Under 38 C.F.R. §3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §3.655(b) or (c) as appropriate.  38 C.F.R. §3.655(b) applies to original or reopened claims or claims for increase, and 38 C.F.R. §3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. §3.655(a).  38 C.F.R. §3.655(b) holds that when a claimant fails to report for an examination scheduled in conjunction with reopened claim for a benefit previously disallowed, the claim must be denied.

In November 2016, the Veteran was scheduled for VA examinations in conjunction with the reopened claim, but failed to report for either examination.  See November 2016 Report of General Information contact with QTC.  The Veteran's latest address of record at the time is listed in the September 2016 VA Contractor Exam Request.  Neither the Veteran nor his representative has presented good cause for his failure to report for VA examinations scheduled in November 2016 or requested another examination.

With no clear evidence to the contrary, the Board concludes that the Veteran was properly notified of the scheduled November 2016 VA examinations.  Moreover, in its December 2016 Supplemental Statement of the Case (SSOC), the RO informed the Veteran that it received a "notice from QTC that [the Veteran] failed to report for a VA contract examination scheduled on November 15, 2016," advising that evidence expected from this examination, which might have been material to the outcome of his appeal, could not be considered.  There is no evidence of record to show that either the Veteran or his representative argued that the Veteran had not received his notice of the VA examinations after receipt of the SSOC.

Under these circumstances the Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran has failed to cooperate to the full extent in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 406 (1991).  

When a Veteran fails to report for an examination related to a reopened claim for a benefit previously disallowed, the claim is to be denied.  38 C.F.R. §3.655(b) (2016).  As noted above, the Board previously remanded this case primarily for a VA examination to determine the etiology of the claimed low back disorder.  As the Veteran failed to report for his scheduled VA examination in this reopened claim, the claim must be denied.  Id.  Accordingly, the Veteran's claim for service connection for a low back disorder is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


